Citation Nr: 1700348	
Decision Date: 01/06/17    Archive Date: 01/13/17

DOCKET NO.  09-41 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased disability evaluation for pes planus, currently rated as 10 percent disabling.  

2.  Entitlement to a disability evaluation in excess of 10 percent for low back syndrome/degenerative arthritis of the spine, prior to April 11, 2016, and in excess of 20 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1984 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case was remanded in July 2013, August 2014, and March 2016 for additional development.

The Veteran testified at a Travel Board hearing in June 2014 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

Following the March 2016 remand, the Appeals Management Center (AMC), acting on behalf of the RO, in an April 2016 rating determination, increased the Veteran's disability evaluation for his service-connected low back disorder from 10 to 20 percent and assigned an effective date of April 11, 2016.  As a result of the AMC's actions, the RO has listed the issue as such on the title page of this decision. 

The issue of entitlement to a disability evaluation in excess of 10 percent for low back syndrome/degenerative arthritis of the spine, prior to April 11, 2016, and in excess of 20 percent thereafter, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) via the AMC in Washington, DC.




FINDINGS OF FACT

1.  Prior to April 11, 2016, the Veteran's pes planus did not result in marked deformity (pronation, abduction, etc.); characteristic callosities; extreme tenderness of the plantar surfaces; marked deformity of either foot or marked pronation; "inward" bowing of the Achilles' tendon (i.e., hindfoot valgus, with lateral deviation of the heel); or marked inward displacement and severe spasm of the Achilles tendon (rigid hindfoot) on manipulation.  

2.  From April 11, 2016, the symptomatology associated with the Veteran's bilateral pes planus results in pronounced disability.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 percent for bilateral pes planus prior to April 11, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.59, 4.71a, Diagnostic Code 5276 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria are met for a 50 percent rating for bilateral pes planus from April 11, 2016.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.59, 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claims, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, in a February 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates.  The October 2007 rating decision reflects the initial adjudication of the claim after the issuance of the letter.  Hence, the letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of post-service treatment records, and the reports of VA examinations, to include those requested as part of the Board remand.  The Board finds that no further action to develop the record in connection with this claim, prior to appellate consideration, is required.

As to the necessity for a VA examination, the Veteran was afforded VA examinations in August 2007, February 2013, and April 2016 as to the severity of the bilateral pes planus.  The Board finds that the VA examinations of record are adequate for rating purposes because they were performed and prepared by a medical professional, and were based on thorough examination results of the Veteran, and also reported findings pertinent to rate the claim for an increased evaluation.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and by testimony at his June 2014 hearing.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Bilateral Pes Planus

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, pes planus is rated as 0 percent disabling when it is considered mild, with symptoms relieved by built-up shoe or arch support.  It is rated as 10 percent disabling when it is moderate.  Moderate is defined as pes planus evidenced by the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, or pain on manipulation and use of the feet.  A 30 percent rating will be assigned when it is bilateral and severe and a 20 percent rating will be assigned when it is unilateral and severe.  Severe is defined as pes planus evidenced by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating will be assigned when it is bilateral and pronounced and a 30 percent rating will be assigned when it is unilateral and pronounced.  Pronounced is defined as pes planus evidenced by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, that is not improved by orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, DC 5276 (2015).

In conjunction with his claim, the Veteran was afforded a VA examination in August 2007.  The Veteran gave history of pain in his feet since he left Iraq.  He noted flattening of his arches.  In March 2007, he had surgery to repair his right Achilles tendon.  He was now walking with a cane which was provided to him by the VA.  He complained of sharp pain radiating from the ankle to the area of the arch of the foot bilaterally.  The pain was described as 10/10 in intensity and was aggravated by standing and walking for prolonged periods.  At night, he would have cramping of his foot and movement of his foot as if he had restless leg syndrome.  He had been given a brace which he was using on his leg; to prevent his foot from dropping, which was given to him by the VA doctor.  He denied any weakness or numbness of that foot.  The surgery to repair his right Achilles tendon was healing well. 

Inspection of the feet showed no deformity except flattening of the arches bilaterally.  There was no tenderness on palpation of the arches, bilaterally, but there was minimal tenderness of hitting of the superior aspect of the arches.  Range of motion was within normal limits in the legs, bilaterally, though there was minimal pain on range of motion.  The posterior aspect of the right foot just at the area of the arch was tender.  There was a surgical scar, about 10 cm in length, which was in the healing process.  The skin was intact without breakage; however, one could see mild redness on the area of the wound which showed new granulation tissue.  There was tenderness on palpation of the external fibrous tissue on palpation of the scar.  There was no erythema of the scar area. 

It was the examiner's impression that on physical exam, there was evidence to show flattening of the arch especially on weight-bearing.  X-ray of the feet, both weight and non-weightbearing, were done to rule put osteoarthritis of the metatarsal joint; X-ray showed bilateral pes planus and Achilles tendon pathology on the right.

The Veteran was afforded an additional VA examination in February 2013.  At the time of the examination, the Veteran reported having achy, intermittently sharp pain in the feet on a daily basis.  Provocative factors were prolonged walking and standing.  For palliation he used NSAIDS with a fair response.  He also used foot stretching exercises that helped as well. 

The Veteran reported having pain in both feet that was accentuated with use.  The Veteran also noted having pain with manipulation of his feet, which was accentuated on manipulation.  There were no characteristic calluses and symptoms were relieved by arch supports.  The Veteran did not have extreme tenderness of the plantar surface of either foot.  He did have a decreased longitudinal arch height on weight-bearing but there was no evidence of marked deformity of either foot or marked pronation.   The weight-bearing line did not fall over or medial to the great toe.  There was also no lower extremity deformity other than pes planus causing alteration of the weight-bearing line.  The Veteran did not have "inward" bowing of the Achilles' tendon (i.e., hindfoot valgus, with lateral deviation of the heel) or marked inward displacement and severe spasm of the Achilles tendon (rigid hindfoot) on manipulation.  The Veteran reported occasionally using a cane.  The examiner indicated that the Veteran's flat foot disability did not impact his ability to work.  

At his June 2014 hearing, the Veteran reported getting a lot of sharp pains that shot through his feet constantly.  He noted that the type of work he did did not help so he had to pop a lot of pills to keep the swelling down, as they swelled up on a daily basis.  He stated that if his feet were hurting him badly, his employer would let him work two hours and then sit down for a half hour,  He indicated that as he worked for the post office he could not always sit when he was needed on the floor.  The Veteran noted that his employment required him to be on his feet all day.  He stated that his feet constantly swelled up, which required him to take Ibuprofen on a daily basis.  He also indicated that he wore orthopedic shoes that had been issued by VA.  

In accordance with the March 2016 Board remand, the Veteran was afforded an additional VA examination in April 2016.  The examiner indicated that the Veteran reported intermittent bilateral foot pain at rest, with the pain increasing with prolonged standing and walking. 

Physical examination revealed pain on use of the feet, pain accentuated on use, and pain on manipulation of the feet, that was accentuated on manipulation,  There were no characteristic callouses and the use of arch supports relieved symptoms.  The Veteran did not have extreme tenderness of the plantar surfaces but did have decreased longitudinal arch height on both sides. There was no objective evidence of marked deformity of either foot but there was marked pronation of both feet.  The condition was improved by orthopedic shoes or appliances.  The weight-bearing line did not fall over or medial to the great toe.  The examiner indicated that there was a lower extremity deformity other than pes planus, causing alteration of the weight-bearing line but that the Veteran did not have "inward" bowing of the Achilles tendon (i.e., hindfoot valgus, with lateral deviation of the heel) of one or both feet.  The examiner indicated that the Veteran's foot pain caused pain on weight-bearing, disturbance of locomotion, and interference with standing.  The examiner stated that pain was the functional limitation impacting ability during flare-ups.  The Veteran was able to perform repetitive range of motion maneuvers without limitation due to pain, weakness, fatigue, or incoordination,  The Veteran was noted to use a brace on a constant basis for locomotion purposes.  

As to interference with occupational tasks, the examiner indicated that the Veteran reported intermittent bilateral foot pain at rest, with pain increasing with prolonged standing and walking.  The examiner noted that the Veteran reported that he was currently employed by the US Postal service in a full-time position.  He stated that his job requirements were that he stand and walk for eight consecutive work hours.  The Veteran was able to fulfill the requirements of his employment without missing work.  However, at the end of his work day he reported increased pain and swelling at both feet as well as lower back pain.  Pain was relieved with rest and elevation of the feet.  It was the examiner's opinion that the Veteran's claimed swelling of the feet was at least as likely as not an aggravation of his service-connected disability caused by his occupation work requirements that involved prolonged standing and walking.

Prior to April 11, 2016

For the time period prior to April 11, 2016, the Veteran did not meet the criteria for an evaluation in excess of 10 percent for bilateral pes planus.  There was no demonstration of marked deformity (pronation, abduction, etc.) or characteristic callosities shown in any treatment records or examinations prior to this time.  Although the Veteran was noted to have pain on manipulation and use accentuated along with an indication of swelling on use, there was no indication of marked deformity or characteristic callosities, with the 2013 VA examiner specifically stating that there were no characteristic calluses and that there was no evidence of marked deformity of either foot, or marked pronation.  As such, the criteria for a 30 percent disability were not met or approximated prior to April 11, 2016.  

There were also no findings of the criteria warranted for a 50 percent evaluation, as the VA examination reports and records did not show extreme tenderness of the plantar surfaces; evidence of marked pronation; extreme tenderness of plantar surfaces of the feet; or marked inward displacement and severe spasm of the tendo Achilles on manipulation, that was not improved by orthopedic shoes or appliances.  The February 2013 VA examiner specifically indicated that that the Veteran did not have extreme tenderness of the plantar surfaces; there was no evidence of marked deformity of either foot, or marked pronation; and the Veteran did not have "inward" bowing of the Achilles' tendon (i.e., hindfoot valgus, with lateral deviation of the heel) or marked inward displacement and severe spasm of the Achilles tendon (rigid hindfoot) on manipulation.  

From April 11, 2016

Resolving reasonable doubt in favor of the Veteran, the Board will assign a 50 percent disability evaluation from April 11, 2016, the date of the most recent VA examination.  Physical examination at that time revealed pain on use of the feet, pain accentuated on use, and pain on manipulation of the feet that was accentuated on manipulation.  There was also marked pronation of both feet.  The examiner further indicated that there was a lower extremity deformity, other than pes planus, causing alteration of the weight-bearing line, but did not address what the deformity was.   The examiner also reported that the Veteran's foot pain caused pain on weight-bearing, disturbance of locomotion, and interference with standing.  He was also noted to use a brace on a constant basis for locomotion purposes.  The examiner did not address whether the Veteran had marked inward displacement and severe spasm of the Achilles tendon (rigid hindfoot) on manipulation of one or both feet.  While not all the criteria for a 50 percent disability have been met, the symptomatology associated with the Veteran's pes planus is more closely approximated with the 50 percent evaluation.  Thus, the Veteran has been assigned the highest schedular disability evaluation allowed as it relates to his pes planus.  

The Board has considered the Veteran's complaints of pain and fatigability, lack of endurance, and other reported functional impairment due to his bilateral foot symptoms.  The Board finds, however, that there are no objective clinical indications that his symptoms result in functional limitation to a degree that would support a rating in excess of the currently assigned ratings under Diagnostic Code 5276, or any other applicable foot diagnostic code.  Thus, the currently assigned disability ratings adequately contemplate any functional loss occasioned by pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

In reaching the above decision, the Board also has considered whether an extraschedular rating is warranted.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R.§ 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the schedular evaluation for the Veteran's service-connected pes planus is inadequate.  See Thun at 115.  His bilateral foot pain, swelling, lack of endurance, pronation, and weakness as related to his pes planus are fully contemplated by DC 5276. 

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

There is also no indication that the Veteran's service-connected pes planus results in unemployability. The Veteran is currently employed on a full-time basis.  Therefore, the record has not raised an implied claim for a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009). 




ORDER

A disability evaluation in excess of 10 percent for bilateral pes planus prior to April 11, 2016, is denied.  

A 50 percent disability evaluation for pes planus, and no more, from April 11, 2016, is granted.  


REMAND

The Veteran was last provided a VA examination in connection with his service-connected low back disorder in April 2016, which is recent and contemporaneous in time.  Nonetheless, subsequent to the April 2016 VA back examination, the Court, in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that the previous VA examination reports include only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not specify whether the results are weight-bearing or nonweight-bearing.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  After all available records have been associated with the claims file, the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his low back disability.  The entire record must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

The examiner should describe the nature and severity of all manifestations of the Veteran's low back disability.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), the examiner must test and record range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, if applicable.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

If range of motion is not possible, the examiner should indicate whether the Veteran has unfavorable ankyloses of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.

The examiner should also state whether the Veteran's service-connected low back disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment (mild, moderate, moderately severe, or severe incomplete, or complete, paralysis of the affected nerve).  The examiner should specifically indicate whether the Veteran has bowel or bladder impairment as a result of his back disability, and, if so, describe the current severity of any such neurological manifestations.  The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  After the above development has been completed, the RO should readjudicate the remaining issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


